Pabk.er, J.
After the release the witness had no interest in the event of the suit. If the plaintiff should recover judgment, the defendant would have no claim to recover the amount of the witness. If the plaintiff fails, the verdict and judgment cannot be evidence for the witness, in any suit which the plaintiff may institute against him.
If the witness is in any way liable to the plaintiff, his interest after the release was that the plaintiff should obtain judgment and satisfaction of the defendant.

Judgment on the verdict.